DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 112
Applicant's arguments filed 09/17/2020 have been fully considered and are persuasive. Therefore, the 112 rejection of the claims is withdrawn.
Rejection Under 101
Applicant's arguments filed 09/17/2020 have been fully considered. Applicant argues:
The claims recite an inventive concept by requiring mutual selection between the provider and patient for a match to occur. Thus, the claims satisfy step 2B of the Alice Test.
Regarding A, as discussed in MPEP 2106.05(I), and inventive concept is found where the elements or combination of elements recited in the claim, in addition to the judicial exception, is sufficient to ensure the claim as a whole amounts to significantly more than the judicial exception. Applicant does not provide adequate evidence or technical reasoning for the claims reciting an inventive concept beyond their conclusory statements. The additional elements are nothing more than mere instruction to implement the abstract idea using a computer and/or insignificant extra-solution activity, neither of which can be an inventive concept. See MPEP 20106.05(f)-(g). Thus, there is no inventive concept to render the claims patent eligible under 35 USC 101. See the updated rejection for further clarification.
Rejection Under 103
Applicant's arguments filed 09/17/2020 have been fully considered. Applicant argues:
The cited prior art fails to teach all of the features of the amended independent claims. 
The dependent claims are patentable due to their dependency on the independent claims.
Regarding A, Applicant’s remarks about the shortcomings of the prior art are based on the amended claims and are specifically directed at the amended limitations. Therefore, the remarks are moot in light of the amendments. See the updated rejection reflecting the amendments. 
Regarding B, Examiner notes that Applicant did not make any substantive amendments to dependent claims in the 09/17/2020 amendments, and merely believes that dependent claims are 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-15 are drawn to a system for matching patients and providers, which is within the four statutory categories (i.e. apparatus). Claims 16-20 are drawn to a method for matching patients and providers, which is within the four statutory categories (i.e. process). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 1 (and substantially similar with independent claim 16) recites: 
A patient-healthcare provider matching apparatus comprising: 
a processor; 
a patient database including patient profile records for a plurality of patients, each patient profile record including patient information provided by a respective patient including at least one of a desired healthcare provider type or a medical condition; 
a healthcare provider database including healthcare provider profile records for a plurality of healthcare providers, each healthcare provider profile record including healthcare provider information provided by a respective healthcare provider including at least one of a healthcare provider type, a medical specialization, medical treatments provided, or a medical practice field; 
a linkage database including records indicative of patient acceptances of healthcare providers, healthcare provider acceptances of patients, and linkages between mutually accepted patients and healthcare providers; and 

for the patient, comparing the patient profile record to the healthcare provider profile records in the healthcare provider database to determine a healthcare provider index of that is indicative of a degree of matching between the patient and potential matching healthcare providers based at least in part on matching health needs of the patient specified in the patient information, 
creating or accessing a healthcare provider profile card for each of the potential matching healthcare providers, 
determining an order for the healthcare provider profile cards based on the degree of matching with the patient profile record, with healthcare provider profile cards having a higher degree of matching being placed first in the order, 
causing a first ordered healthcare provider profile card to be displayed at a patient terminal of the patient, 
receiving, from the patient terminal, a patient input in relation to the first ordered healthcare provider profile card, 
responsive to the patient input being indicative of a rejection of the healthcare provider profile card, causing a next ordered healthcare provider profile card to be displayed at the patient terminal, 
responsive to the patient input being indicative of an acceptance of the healthcare provider profile card, determining if the healthcare provider has already accepted the patient by accessing the linkage database, 
responsive to the healthcare provider having not accepted the patient, transmitting a message to a healthcare provider terminal of the healthcare provider indicative of a pending request from the patient, and 
responsive to the healthcare provider having already accepted the patient before the patient acceptance of the healthcare provider profile card, causing a linkage record to be created indicative of a pairing between the patient and the healthcare provider and enabling the patient and the healthcare provider to communicate with each other,
after creation of the linkage record, displaying an appointment calendar of the linked healthcare provider at the patient terminal, 

storing the selected data/time and at least some of the patient information of the patient profile record to a calendar entry request of the appointment calendar for scheduling the medical appointment, and
transmitting at least one of a SMS or text-based message to the patient terminal after the scheduled medical appointment is confirmed.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to covers to cover the management of personal relationships or interactions between people (e.g., organizing information to facilitate matching of a provider and patient). If a claim limitation, under its broadest reasonable interpretation, covers management of relationships or interactions between people, but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-15, 17-20 reciting particular aspects of organizing the interaction and relationship between providers and patients, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claim 16) recites: 
A patient-healthcare provider matching apparatus comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a processor; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a patient database including patient profile records for a plurality of patients, each patient profile record including patient information provided by a respective patient including at least one of a desired healthcare provider type or a medical condition; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
a healthcare provider database including healthcare provider profile records for a plurality of healthcare providers, each healthcare provider profile record including healthcare provider information provided by a respective healthcare provider including at least one of a healthcare provider type, a medical specialization, medical treatments provided, or a medical practice field; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a linkage database including records indicative of patient acceptances of healthcare providers, healthcare provider acceptances of patients, and linkages between mutually accepted patients and healthcare providers; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a memory storing instructions, which when executed by the processor, cause the processor to provide for matching between a patient and a healthcare provider by: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
for the patient, comparing the patient profile record to the healthcare provider profile records in the healthcare provider database to determine a healthcare provider index of that is indicative of a degree of matching between the patient and potential matching healthcare providers based at least in part on matching health needs of the patient specified in the patient information, 
creating or accessing a healthcare provider profile card for each of the potential matching healthcare providers, 
determining an order for the healthcare provider profile cards based on the degree of matching with the patient profile record, with healthcare provider profile cards having a higher degree of matching being placed first in the order, 
causing a first ordered healthcare provider profile card to be displayed at a patient terminal of the patient, (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g)) 
receiving, from the patient terminal (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), a patient input in relation to the first ordered healthcare provider profile card, 
responsive to the patient input being indicative of a rejection of the healthcare provider profile card, causing a next ordered healthcare provider profile card to be displayed at the patient terminal (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g))  
responsive to the patient input being indicative of an acceptance of the healthcare provider profile card, determining if the healthcare provider has already accepted the patient by accessing the linkage database (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
responsive to the healthcare provider having not accepted the patient, transmitting a message to a healthcare provider terminal of the healthcare provider indicative of a pending request from the patient, and (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g))  
responsive to the healthcare provider having already accepted the patient before the patient acceptance of the healthcare provider profile card, causing a linkage record to be created indicative of a pairing between the patient and the healthcare provider and enabling the patient and the healthcare provider to communicate with each other,
after creation of the linkage record, displaying an appointment calendar of the linked healthcare provider at the patient terminal, (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g))  
receiving a selection of date/time on the appointment calendar from the patient terminal to schedule a medical appointment, (merely data-gathering steps as noted below, see MPEP 2106.05(g))
storing the selected data/time and at least some of the patient information of the patient profile record to a calendar entry request of the appointment calendar for scheduling the medical appointment, (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g))  
transmitting at least one of a SMS or text-based message to the patient terminal after the scheduled medical appointment is confirmed. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g))  
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of processor coupled to memory configured to perform steps, the patient database, the healthcare provider database, the linkage database, and terminals for displaying information, displaying an appointment calendar, storing selected appointments, transmitting confirmation messages, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0059], [0124], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of patient and healthcare provider information stored in their respective databases, receiving selected appointment date/times amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine provider-patient matching, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-15, 17-20 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 8, 10 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 15 recite additional limitations which add insignificant extra-solution activity to the abstract idea providing input to be a swiping motion, selecting an icon, or gesture, thus adding insignificant application for the use of the barcode, and claims 2-15, 17-20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using processor coupled to memory configured to perform steps, the patient database, the healthcare provider database, the linkage database, and terminals for displaying information, displaying an profile cards and appointment calendars, storing selected appointments, transmitting provider and confirmation messages, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0059], [0124]; See also Zebarjadi et al. (US 2015/0371350), Kisnisci et al. (US 2016/0154974), Salazar et al. (US 2016/0371439), Kaufman (US 2014/0249878)); storing information in a database and storing selected appointments e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); displaying the profile cards and appointment calendar, e.g., outputting data, Symantec, 838 F.3d at 1321, MPEP 2106.05(g)(3); receiving appointment time/date selection, transmitting a message to the provider regarding a pending request, transmitting a confirmation message about the scheduled appointment, e.g., receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321; using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 15, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, input received as a swiping motion, selection of icon, or gesture in relation to the terminal, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zebarjadi et al. (US 2015/0371350), in view of Kisnisci et al. (US 2016/0154974), in view of Salazar et al. (US 2016/0371439) in view of Kaufman (US 2014/0249878).
Regarding claim 1, Zebarjadi discloses a patient-healthcare provider matching apparatus (Zebarjadi [0002] The present invention relates to the provision of medical services to patients. More particularly, the present invention relates to the coordination of the matching of doctors to patients) comprising:
a processor; and a memory storing instructions, which when executed by the processor, cause the processor to provide for matching between a patient and a healthcare provider by:  (Zebarjadi [0038] The computer or machine readable instructions executed by a processor such as processor 286 may be retained in computer memory 282 and or in a computer readable storage 284)
a patient database including patient profile records for a plurality of patients, each patient profile record including patient information provided by a respective patient including at least one desired healthcare provider type or a medical condition; (Zebarjadi Fig. 5 and 12 and correspond text; [0046] As shown in the example of FIG. 4, method 400 may involve an enrollment step 410 in which a patient provides and a system in accordance with the present invention receives enrollment information for a patient. [0052] Coordination component 510 may exchange information with a patient component 520, a doctor component 530, and optionally with other components. A patient component 520 may provide enrollment and billing information, personal information (such as the language preferences of a patient), physiological information 523, symptomatic information 524, location information 525, and treatment instructions for a patient 526. [0051] Coordination component 510 may further provide medical record functionality to, for example, retain or provide in the first instance medical records pertinent to a patient and/or a patient's request for medical services…. Medical reference component may comprise multiple specialized components devoted to one of either a doctor or the patient or to particular medical areas or specialties)
a healthcare provider database including healthcare provider profile records for a plurality of healthcare providers, each healthcare provider profile record including healthcare 
a linkage database including records indicative of healthcare provider acceptances of patients (Zebarjadi [0009] Systems and methods in accordance with the present invention may permit a doctor to accept or decline a patient's request for the delivery of medical services. The declination of a request for the provision of medical services may lead to an attempt at matching another doctor to the patient's medical request or the notification of the patient that his or her medical request will not or cannot be matched. [0048] In some examples more than one doctor may be identified as a potential match and a patient may be presented with an option to choose a preferred doctor, with such a selection of a doctor by a potential patient happening either before or after a doctor has accepted the request for medical services.)
and linkages between patients and healthcare providers; (Zebarjadi [0034] For example, a first information source 140 or other external source may provide routing information, traffic information, or other information potentially useful in determining whether a given doctor can reach a given patient within a desired amount of time; [0079] Based upon the decision of a doctor to accept or decline a request for medical services and the matching performed by a coordination component based upon the information received in step 1650, a patient may receive a notification of the acceptance or declination of a request for medical services in notification step 1670… the estimated time of arrival for that doctor, or other information regarding the provision of medical services. [0080] Systems and methods in accordance with the present invention may exchange information, medical and otherwise, from a patient computing device through one or more 
for the patient, comparing the patient profile record to the healthcare provider profile records in the healthcare provider database to determine potential matching healthcare providers (Zebarjadi [0005] information that may be useful in matching a doctor with the patient may be requested; [0047] Method 400 may also receive information describing doctors available to provide medical services.[0048] In some examples more than one doctor may be identified as a potential match and a patient may be presented with an option to choose a preferred doctor, with such a selection of a doctor by a potential patient happening either before or after a doctor has accepted the request for medical services. [0080] one or more doctor computing devices in order to match patient needs with available doctors)
determining if the healthcare provider has already accepted the patient by accessing the linkage database (Zebarjadi [0042] discloses providing the patient’s membership information with the doctor regarding them being a verified member patient to the particular doctor by accessing the subscription information 330 {being a member is construed as previously being accepted as a patient} [0080] Systems and methods in accordance with the present invention may exchange information, medical and otherwise, from a patient computing device through one or more computing devices comprising a coordination component, and one or more doctor computing devices in order to match patient needs with available doctors [0079] Based upon the decision of a doctor to accept or decline a request for medical services and the matching performed by a coordination component based upon the information received in step 1650) 
responsive to the healthcare provider having not accepted the patient, transmitting a message to a healthcare provider terminal of the healthcare provider indicative of a pending request from the patient, (Zebarjadi [0048] Systems and methods in accordance with the present invention may identify a doctor to notify with regard to a request for medical services in a matching step 450; [0049] If the decision of a doctor in step 470 is not to accept a patient, method 400 may proceed to step 475 of notifying a further doctor of a request for medical services or of notifying the patient that medical services will not be provided)
and responsive to the healthcare provider having already accepted the patient before the patient acceptance of the healthcare provider, causing a linkage record to be created indicative of a pairing between the patient and the healthcare provider (Zebarjadi [0042] discloses providing the patient’s membership information with the doctor regarding them being a verified member patient to the particular doctor by accessing the subscription information 330 [0079] Based upon the decision of a doctor to accept… If notification step 1670 advises a patient that a request for medical services has been accepted, notification step 1670 may further advise the patient of the identity of the doctor providing medical services, the estimated time of arrival for that doctor, or other information regarding the provision of medical services [0056] Backup and/or storage component 556 may provide a means to store or backup information pertinent to coordination component 510, patient component 520, and/or doctor component 530)
and enabling the patient and the healthcare provider to communicate with each other (Zebarjadi [0008] In order for a doctor to better evaluate his or her ability to meet the medical needs of a patient, systems and methods in accordance with the present invention may permit a doctor to initiate a bidirectional communication, such as a voice call, with the patient… two legged calls established via the publicly switched telephone network ("PSTN"), voice over Internet protocol ("VoIP") calls, text or other types of messaging, electronic mail, video conferencing, or any other communications media permitting the bidirectional exchange of information between a doctor and a patient [0050] If the outcome of step 470 is that a doctor chooses to accept a request for the provision of medical services, a doctor may be provided travel directions in step 480 to permit the doctor to reach the patient)
Zebarjadi does not appear to explicitly disclose the patient accepting providers, mutual acceptances, creating profile cards for providers, determining a degree of matching, receiving patient input in response to the provider card, receiving a patient input response be an acceptance of the provider card, indexing providers based on a degree of matching to the needs of that patient, displaying a calendar for an appointment selection of day/time, storing the appointment information, and transmitting a confirmation messages. However, Kisnisci teaches it is old and well-known in the art of patient and provider matching to have: 
patient acceptances of healthcare providers (Kisnisci [0025] The SNPS can use permission settings selected by the first user to determine if the second user is allowed to interact with a card published by the first user which comprises an interactive module, only offering the second user an option to interact with said card based on the permission settings. The second user then has the option of interacting with the card. Similarly, permission settings can be used to determine if the second user is allowed to share the at least one card of the first user… [0231] The available interactions between users and groups with the cards of others are governed by both the settings for the cards, and the relationship between the owner of the card and the other user or group… [0232] A user or group may give permission to another user or group to become a follower. The follow permission may be for a user or a group generally, or only for a particular publication. {understood to teach a user (patient) accepting the second user (healthcare provider)})
mutually accepted (Kisnisci [0232] two-way relationship where the group/users both mutually "follow" each other)
creating or accessing a healthcare provider profile card for each of the potential matching healthcare providers (Kisnisci [0231] Following, watching, discovering, and searching are potential interactions between users or groups and other users or groups and their publications. The available interactions between users and groups with the cards of others are governed by both the settings for the cards, and the relationship between the owner of the card and the other user or group. For example, members of a group or followers of a user or group typically have more privileges to view publications/cards than non-followers and non-members. The status of cards as being published, withdrawn, or hidden also affects the interactions allowed. Typically, only published, non-withdrawn, non-hidden cards are viewable. [0238] The "index" page (FIGS. 21-24) is used for the "Discover" function for the SNPS. This is where users can search for published cards, groups, and users of interest; [0105] Once logged in, the user may create a personal profile by adding "function" cards 21, including cards with profile information)
determining an order for the healthcare provider profile cards based on the degree of matching with the patient profile record, with healthcare provider profile cards having a higher degree of matching being placed first in the order; causing a first ordered healthcare provider 
receiving, from the patient terminal, a patient input in relation to the first ordered healthcare provider profile card, responsive to the patient input being indicative of a rejection of the healthcare provider profile card (Kisnisci [0016] Users can also add an interactive module to the second card, where the interactive module allows other users to post typewritten comments and/or click an icon to express approval or disapproval of content. [0144] Users can add, remove, and arrange a theoretically limitless number and variety of content cards, optionally bundled and sorted using catalog cards, as the user prefers. {understood to teach the patient inputting rejection of the first card})
causing a next ordered healthcare provider profile card to be displayed at the patient terminal (Kisnisci [0143] The function card 21 examples provided are illustrative and non-limiting. "Slide cards" 28 (see FIGS. 13-14) are function cards which allow viewers to "slide" between different content; [0016] Users can also add an interactive module to the second card, where the interactive module allows other users to post typewritten comments and/or click an icon to express approval or disapproval of content)
responsive to the patient input being indicative of an acceptance of the healthcare provider profile card (Kisnisci [0016] Users can also add an interactive module to the second card, where the interactive module allows other users to post typewritten comments and/or click an icon to express approval or disapproval of content [0232] [0232] A user or group may give permission to another user or group to become a follower…)

Therefore, it would have been obvious to one of ordinary skill in the art of patient and provider matching, before the effective filing date of the claimed invention, to modify the patient and provider matching system of Zebarjadi to incorporate the limitations regarding acceptance or rejection of cards as taught by Kisnisci. These features would allow for enhanced interaction, discoverability, and organization of the profile cards with mutual approval from both patients and doctors. Additionally, this allows for greater user control of their information in finding providers. 
Zebarjadi-Kisnisci does not appear to explicitly teach the indexing providers based on a degree of matching to the needs of that patient, displaying a calendar for an appointment selection of day/time, storing the appointment information, and transmitting a confirmation messages. However, Salazar teaches it is old and well-known in the art of patient and provider matching to have:
an index that is indicative of a degree of matching between the patient and potential matching healthcare providers based at least in part on matching health needs of the patient specified in the patient information (Salazar [0046] In one embodiment, matching providers are ranked by the ranking module 350 based on a match strength of each matching provider. Match strength may be determined based on which provider information is compatible with patient information and a degree to which the information is compatible… matching module 340 may return a list of providers that can meet the patient's medical needs, and the ranking module 350 may determine which of the providers best match the patient's preferences… return the highest ranked matching provider, or may return a ranked list of all matching providers).
“[D]etermining insurance coverage and ensuring patient notes are recorded for a house call is difficult to do while maintaining freedom to select a doctor to visit the patient.” See Salazar [0003].
Therefore, it would have been obvious to one of ordinary skill in the art of patient and provider matching, before the effective filing date of the claimed invention, to the patient and provider system of Zebarjadi in view of Kisnisci, as modified above, to incorporate the degree of matching as taught by Salazar. Matching on degree of compatibility allows for finding providers that are conveniently located 
Zebarjadi-Kisnisci-Salazar does not appear to explicitly teach displaying a calendar for an appointment selection of day/time, storing the appointment information, and transmitting a confirmation messages. However, Kaufman teaches that is old and well-known in the art of patient and prover matching to:
after creation of the linkage record, display an appointment calendar of the linked healthcare provider at the patient terminal (Vincent [0021] teaches presenting the user with a calendar for the particular provider that provides future dates when they may be available for an appointment that they can book) (Kaufman Fig. 21 and corresponding text; [0179] teaches displaying a calendar for the particular provider and shows the selectable dates that are available for appointments)
receiving a selection of date/time on the appointment calendar from the patient terminal to schedule a medical appointment (Vincent [0021] teaches the calendar showing appointments with days and times for which the provider is available [0022] teaches the user selecting a time slot from the available appointments on the calendar) (Kaufman Fig. 22B and corresponding text; [0182] teaches the user being able to select the date and time for the appointment and then select done to complete the appointment request information)
storing the selected date/time and at least some of the patient information of the patient profile record to a calendar entry request of the appointment calendar for scheduling the medical appointment, and (Kaufman [069] teaches storing the appointment request information that is sent to the provider to await confirmation of the appointment and saving it in a database to further assist both the user and provider in the scheduling process)
transmitting at least one of a SMS or text-based message to the patient terminal after the scheduled medial appointment is confirmed (Kaufman Fig. 28 and corresponding text; [0191] teaches sending a confirmation message to confirm the appointment once the provider accepts the appointment request)
“Based on the supplier's availability, e.g., schedule, the requested appointment may be accepted or, alternatively, when the appointment time is unavailable, a different time can be suggested and 
Therefore, it would have been obvious to one of ordinary skill in the art of patient and provider matching, before the effective filing date of the claimed invention, to modify the patient and provider matching system of Zebarjadi in view of Kisnisci in view of Salazar, as modified above, to incorporate displaying a calendar for an appointment selection of day/time, storing the appointment information, and transmitting a confirmation messages as taught by Kaufman. Allowing the patient to view the provider’s calendar and pick that available appointment cuts down on time and money spent on both the patient and provider’s end when scheduling appointments.
Regarding claim 2, Zebarjadi-Kisnisci-Salazar-Kaufman teaches the apparatus of Claim 1 (see above), where Zebarjadi further disclose: 
wherein the memory stores additional instructions, which when executed by the processor, cause the processor to provide for matching between the healthcare provider and the patient by: for the healthcare provider, comparing the healthcare provider profile record to the patient profile records in the patient database to determine a patient index of potential matching patients (Zebarjadi [0005] information that may be useful in matching a doctor with the patient may be requested [0047] Method 400 may also receive information describing doctors available to provide medical services [0080] In this fashion, a wide variety of patient medical needs may be met by a wide variety of doctors)
determining if the patient has already accepted the healthcare provider by accessing the linkage database (Zebarjadi [0080] Systems and methods in accordance with the present invention may exchange information, medical and otherwise, from a patient computing device through one or more computing devices comprising a coordination component, and one or more doctor computing devices in order to match patient needs with available doctors [0079] Based upon the decision of a doctor to accept or decline a request for medical services and the matching performed by a coordination component based upon the information received in step 1650,{understood to disclose a determining if the patient already accepted since they submitted the request to the doctor})
responsive to the patient having not accepted the healthcare provider, transmitting a message to the patient terminal of the patient indicative of a pending request from the healthcare provider (Zebarjadi [0048] In some examples more than one doctor may be identified as a potential match and a patient may be presented with an option to choose a preferred doctor, with such a selection of a doctor by a potential patient happening either before or after a doctor has accepted the request for medical services)
and responsive to the patient having already accepted the healthcare provider, causing a linkage record to be created indicative of a pairing between the patient and the healthcare provider (Zebarjadi [0051] a coordination component 510 may provide a medical reference functionality to provide information both to a doctor and to a patient. Coordination component 510 may utilize medical reference component 513 to provide different types or categories of information that may be pertinent to different entities… [0079] the matching performed by a coordination component based upon the information received in step 1650, a patient may receive a notification of the acceptance or declination of a request for medical services in notification step 1670)
and enabling the patient and the healthcare provider to communicate with each other (Zebarjadi [0050] If the outcome of step 470 is that a doctor chooses to accept a request for the provision of medical services, a doctor may be provided travel directions in step 480 to permit the doctor to reach the patient. [0008] In order for a doctor to better evaluate his or her ability to meet the medical needs of a patient, systems and methods in accordance with the present invention may permit a doctor to initiate a bidirectional communication, such as a voice call, with the patient… two legged calls established via the publicly switched telephone network ("PSTN"), voice over Internet protocol ("VoIP") calls, text or other types of messaging, electronic mail, video conferencing, or any other communications media permitting the bidirectional exchange of information between a doctor and a patient)
And where Kisnisci further teaches: 
creating or accessing a patient profile card for each of the potential matching patients (Kisnisci [0231] Following, watching, discovering, and searching are potential interactions between users or groups and other users or groups and their publications. The available 
determining an order for the patient profile cards based on a degree of matching with the healthcare provider profile record, with patient profile cards having a higher degree of matching being placed first in the order; causing a first ordered patient profile card to be displayed at the healthcare provider terminal of the healthcare provider (Kisnisci [0238] The "index" page (FIGS. 21-24) is used for the "Discover" function for the SNPS. This is where users can search for published cards, groups, and users of interest. The searching is done via one or more filters 61, sorting and selecting relevant cards by card topics, categories, and data. [0240] A set of results including publications from different users is selected by the SNPS using the criteria. In this example a results page is retrieved with "date+user/group+title" order and the "date+user/group" group. The user may amend the filtering, order and grouping as desired. FIG. 24 shows cards identified in the search, which the user can now interact with and view. {understood to teach ordering the cards based on the most relevant match criteria})
receiving, from the healthcare provider terminal, a healthcare provider input in relation to the first ordered patient profile card, responsive to the healthcare provider input being indicative of a rejection of the patient profile card (Kisnisci [0016] Users can also add an interactive module to the second card, where the interactive module allows other users to post typewritten comments and/or click an icon to express approval or disapproval of content. [0144] Users can add, remove, and arrange a theoretically limitless number and variety of content cards, optionally bundled and sorted using catalog cards, as the user prefers. {understood to teach the user inputting rejection of the first card})
causing a next ordered patient profile card to be displayed at the healthcare provider terminal, (Kisnisci [0143] The function card 21 examples provided are illustrative and non-limiting. "Slide cards" 28 (see FIGS. 13-14) are function cards which allow viewers to "slide" between different content; [0016] Users can also add an interactive module to the second card, where the interactive module allows other users to post typewritten comments and/or click an icon to express approval or disapproval of content)
responsive to the healthcare provider input being indicative of an acceptance of the patient profile card, (Kisnisci [0016] Users can also add an interactive module to the second card, where the interactive module allows other users to post typewritten comments and/or click an icon to express approval or disapproval of content [0232] [0232] A user or group may give permission to another user or group to become a follower…)
And Salazar teaches:
index that is indicative of a degree of matching between the healthcare provider and potential matching patients (Salazar [0046] In one embodiment, matching providers are ranked by the ranking module 350 based on a match strength of each matching provider. Match strength may be determined based on which provider information is compatible with patient information and a degree to which the information is compatible… matching module 340 may return a list of providers that can meet the patient's medical needs, and the ranking module 350 may determine which of the providers best match the patient's preferences… return the highest ranked matching provider, or may return a ranked list of all matching providers).
The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and is incorporated herein.
Regarding claim 3, Zebarjadi-Kisnisci-Salazar-Kaufman teaches the apparatus of Claim 1 (see above), where Zebarjadi further discloses: 
before or during the comparison of the patient profile record to the healthcare provider profile records in the healthcare provider database, access the linkage database to determine healthcare providers that have already rejected the patient; (Zebarjadi [0006] Doctors may also provide information regarding their status for availability to provide medical services. For example, a doctor's status may be "on call" or "not on call," with only doctors designating 
and remove the determined healthcare providers that have already rejected the patient from being potential matching healthcare providers. (Zebarjadi [0049] In some instances, bidirectional communication step 460 may be omitted… a doctor may decline to provide medical services for reasons that, in accordance with systems and methods of the present invention, may indicate that a patient is either a poor fit for the provision of medical services in accordance with the present invention (for example, if an ambulance should be called) or that the provision of the requested or desired medical services may result in undesired ethical or legal risks to a doctor (for example, if a patient is believed to be seeking prescription medication for abuse or other illicit purposes) the patient may be simply advised that medical services may not be provided. On the other hand, in some instances a doctor may wish to decline to provide requested medical services for reasons involving doctor's medical judgment or personal preferences, in which case step 475 may match a patient request for medical services with a different doctor in accordance with method 400 as described above.)
Regarding claim 4, Zebarjadi-Kisnisci-Salazar-Kaufman teaches the apparatus of Claim 1 (see above), where Zebarjadi further discloses: 
receive from the patient device a referral code corresponding to a referred healthcare provider having a healthcare provider profile record in the healthcare provider database; before or during the comparison of the patient profile record to the healthcare provider profile records in the healthcare provider database, add the healthcare provider profile record of the referred healthcare provider to the healthcare provider index regardless of a comparison of the patient profile record to the healthcare provider profile record of the referred healthcare provider; (Zebarjadi [0048] In some examples more than one doctor may be identified as a potential match and a patient may be presented with an option to choose a preferred doctor, with such a selection 
And Kisnisci further teaches:
and place a healthcare provider profile card of the referred healthcare provider at a front of the order. (Kisnisci [0016] The first user can add content such as audio content, video content, text, and pictures to function cards, such as the second card [0013] The second user will typically view at least one of the cards identified in the search [0193] Preferably default templates are provided to facilitate and simplify indexing for the user… {understood to teach inputting a preferred doctor and having that card be take priority over the other cards by moving to the front}).
Regarding claim 5, Zebarjadi-Kisnisci-Salazar-Kaufman teaches the apparatus of Claim 4 (see above), where Kisnisci further teaches: 
a referred designator to be displayed on the healthcare provider profile card of the referred healthcare provider. (Kisnisci [0012] In this simplified scenario, users other than the first user who created and owns the cards are represented by the second user. The SNPS allows a second user using a user device to perform a search within the SNPS using one or more search criteria, the search identifying a set of published cards meeting the search criteria… [0013] The second user will typically view at least one of the cards identified in the search; [0087] Published objects may be shared with other users; [0119] It is up to the user to select either a real name or a nickname. Users and groups may select one or more avatars or profile photos. They may also organize their profile by user name, real name, an access facilitator (URL) etc. User names, real name, and avatars can be used in user interactions. The email addresses of the users and groups may be hidden from the public. {understood to teach a provider being displayed as the referred designator})
Regarding claim 6, Zebarjadi-Kisnisci-Salazar-Kaufman teaches the apparatus of Claim 1 (see above), where Kisnisci further teaches:
determine at least some patient information of the patient that does not match comparable healthcare provider information of a potential matching healthcare provider; (Kisnisci [0237] In some embodiments the discover function may be limited to searching for 
and remove the non-matching healthcare provider information from the healthcare provider profile card of the potential matching healthcare provider before making the healthcare provider profile card available for display to the patient. (Kisnisci [0237] the discover function is user-guided based on filters and user selected criteria. [0236] Users can find or "discover" other users and groups with similar interests, such as by using filters. See FIGS. 21-24. Interaction with the users and groups which are discovered (and their publications) will be allowed or limited based on the permission settings for each. {understood to teach displaying only relevant matches and removing irrelevant ones})
Regarding claim 7, Zebarjadi-Kisnisci-Salazar-Kaufman teaches the apparatus of Claim 6 (see above), where Zebarjadi further discloses: 
wherein at least some of the patient information that does not match the comparable healthcare provider information corresponds to a category or a field that is coded as being non-critical (Zebarjadi [0071] For example, a patient may prefer a particular gender 1410 for a doctor, and therefore a gender preference field 1412 may provide a selectable indicator 1413 corresponding to a preference for a female doctor and a selectable indicator 1415 indicating a preference for a male doctor.)
Regarding claim 8, Zebarjadi-Kisnisci-Salazar-Kaufman teaches the apparatus of Claim 7 (see above), where Zebarjadi further discloses: 
wherein the category or field is related to at least one of a language spoken, an ethnicity, a hobby, a favorite television/movie, or a social view. (Zebarjadi [0072] A language preference field 1420 may enable a patient to indicate a preference for a doctor having a particular 
Regarding claim 9, Zebarjadi-Kisnisci-Salazar-Kaufman teaches the apparatus of Claim 1 (see above), where Kisnisci further teaches:
create the healthcare provider profile cards by selecting a subset of the healthcare provider information for the respective healthcare provider. (Kisnisci [0012] In this simplified scenario, users other than the first user who created and owns the cards are represented by the second user... the set of published cards comprising one or more cards previously published by other users, including the first user [0190] Publications can be a single card, or they can be a group of cards or a "set". Most commonly, a set of cards will be organized in one or more catalog cards. The catalog card and subsequent publication (or archived file) will contain one or more function cards, and may also contain one or more additional catalog cards.)
Regarding claim 10, Zebarjadi-Kisnisci-Salazar-Kaufman teaches the apparatus of Claim 9 (see above), where Zebarjadi further discloses: 
wherein the healthcare provider information includes a healthcare provider name, (Zebarjadi [0065] plan selection field 1140 may have names and/or descriptions)
a healthcare provider age; a healthcare provider gender; (Zebarjadi [0047] doctor's age, gender, language skills, a doctor's medical practice preferences, groups or types of patients well suited to the doctor's experience)
a healthcare provider email, a healthcare provider phone number (Zebarjadi [0048] telephoning a doctor, emailing a doctor, or any other way of communicating with the doctor) 
a healthcare provider address(Zebarjadi [0053] A base location describing the home or office of a doctor may comprise a portion of personal/practice information 531 and/or doctor location information 532. An optional base location may comprise a particular location, such as an address) 
a healthcare provider fee range(Zebarjadi [0063] a visit charge field 1012 may present the base fee for a medical services visit, in the present example $199. The amount of the base fee enumerated in visit charge field 1012 may vary based upon location or region, medical specialty, 
and healthcare provider accepted insurance companies (Zebarjadi [0057] While systems and methods in accordance with the present invention need not involve any type of medical insurance, optionally a coordination component 510 may interface with one or more insurance component 558 via a connection 568 in order to approve and/or obtain payment for the provision of medical services in accordance with the present invention [0046] Step 410 may be associated with establishing and/or verifying an insurance plan)
and a healthcare provider desired distance (Zebarjadi [0007] a doctor may be matched with a patient request based upon physical proximity to the patient)
And where Kisnisci further teaches: 
a healthcare provider picture; and wherein the healthcare provider profile card… a healthcare provider picture (Kisnisci [0125] In some embodiments the user can also edit their profile without adding new cards. They can add a picture or avatar 220)
and wherein the healthcare provider profile card includes at least one of the healthcare provider name, the healthcare provider picture, the healthcare provider address, the medical specialization, the healthcare provider fee range, and the healthcare provider accepted insurance companies (Kisnisci [0113] For instance, an "about card" (a type of function card, like all non-catalog cards) can be selected or created using the user's registration information, an avatar, user name, user URL)
Regarding claim 11, Zebarjadi-Kisnisci-Salazar-Kaufman teaches the apparatus of Claim 1 (see above), where Kisnisci further teaches:
determine a rating for a respective healthcare provider for each of the healthcare provider profile cards; and display the determined rating on the respective healthcare provider profile cards ([01013] The user may interact with other users' publications including by commenting, indicating like or dislike, and providing ratings and evaluations such as using number and star ratings.)
Regarding claim 12
after enabling the patient and the healthcare provider to communicate with each other, provide a communication option on profile cards of the matching patient and healthcare provider that activates at least one of a chat session, a live-video session, a telecommunication session, or an email program; (Zebarjadi [0050] If the outcome of step 470 is that a doctor chooses to accept a request for the provision of medical services, a doctor may be provided travel directions in step 480 to permit the doctor to reach the patient. [0008] In order for a doctor to better evaluate his or her ability to meet the medical needs of a patient, systems and methods in accordance with the present invention may permit a doctor to initiate a bidirectional communication, such as a voice call, with the patient… two legged calls established via the publicly switched telephone network ("PSTN"), voice over Internet protocol ("VoIP") calls, text or other types of messaging, electronic mail, video conferencing, or any other communications media permitting the bidirectional exchange of information between a doctor and a patient)
or after enabling the patient and the healthcare provider to communicate with each other, provide contact information on the healthcare provider profile card of the matching healthcare provider or transmit the contact information of the healthcare provider to the patient terminal (Zebarjadi [0078] Doctor communication step 1660 may be accomplished via a coordination component that establishes an at least partially anonymized communication between a doctor and a patient. The doctor communication step 1660 may involve one or both of a doctor computing device and a patient computing device. The communication of doctor communication step 1660 may comprise a telephone call, such as a two-legged telephone call, an exchange of text-based messages, a VoIP or video call, or any other type of bidirectional communication.)
Regarding claim 13, Zebarjadi-Kisnisci-Salazar-Kaufman teaches the apparatus of Claim 1 (see above), where Zebarjadi further discloses: 
transmit a healthcare provider scheduling message to the healthcare provider terminal that is indicative of the scheduled medical appointment. (Kaufman [0151] teaches the system notifying the provider that the appointment has been scheduled with the patient consumer and both the patient and provider’s calendars populate with the appointment)
Regarding claim 14
responsive to the patient input being indicative of a rejection of the healthcare provider profile card, place the healthcare provider profile card of the rejected healthcare provider into a lower position into the order. (Kisnisci Fig. 33 and corresponding text; [0238] The "index" page (FIGS. 21-24) is used for the "Discover" function for the SNPS. This is where users can search for published cards, groups, and users of interest. The searching is done via one or more filters 61, sorting and selecting relevant cards by card topics, categories, and data. Preferably, card owners can allow, prohibit, or limit the availability of other users to find their cards by searching. [0016] The first user might turn the second card into a slide card which allows viewers to sequentially view a plurality of content items within the second card by sliding between the items.)
Regarding claim 15, Zebarjadi-Kisnisci-Salazar-Kaufman teaches the apparatus of Claim 1 (see above), where Kisnisci further teaches: 
wherein the patient input includes at least one of a swiping motion, a selection of a graphical icon, or a gesture made by moving the patient terminal. (Kisnisci [0016] The first user can add content such as audio content, video content, text, and pictures to function cards, such as the second card. Users can also add an interactive module to the second card, where the interactive module allows other users to post typewritten comments and/or click an icon to express approval or disapproval of content. The first user might turn the second card into a slide card which allows viewers to sequentially view a plurality of content items within the second card by sliding between the items.)
Regarding claim 16, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as those stated above.  
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as those stated above.  
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as those stated above.  
Regarding claim 19, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as those stated above.  
Regarding claim 20, the claim recites substantially similar limitations as those already addressed in the rejection of claim 13, and, as such, is rejected for similar reasons as those stated above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA R. COVINGTON/Examiner, Art Unit 3686            

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686